62 F.3d 424
314 U.S.App.D.C. 101
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Paul F. McDONALD, Appellant,v.PIEDMONT AVIATION, INC.; USAir, Inc.; Air TransportAssociation of America.
No. 94-7105.
United States Court of Appeals, District of Columbia Circuit.
Aug. 1, 1995.

Before:  Silberman, Sentelle, and Tatel, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, the briefs filed by the parties, and Piedmont Aviation, Inc. and USAir, Inc.'s motion for sanctions.  The court has determined that the issues presented occasion no need for an opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's orders filed March 23, 1994, and April 26, 1994, be affirmed substantially for the reasons stated by the district court.  It is


3
FURTHER ORDERED that the motion for sanctions be denied.  Because appellant's arguments were not frivolous, sanctions are not warranted.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.